People v Walker (2020 NY Slip Op 07601)





People v Walker


2020 NY Slip Op 07601


Decided on December 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-00927
2019-00938
 (Ind. No. 2133/17; S.C.I. No. 2038/18)

[*1]The People of the State of New York, respondent,
vTilek Walker, appellant.


Laurette D. Mulry, Riverhead, NY (Amanda E. Schaefer of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from a sentence and an amended sentence of the County Court, Suffolk County (Richard Ambro, J.), both imposed December 21, 2018, upon his pleas of guilty, on the ground that the sentence and amended sentence were excessive.
ORDERED that the sentence and amended sentence are affirmed.
As the defendant concedes, the sentence imposed upon his conviction of attempted robbery in the third degree is the minimum sentence permitted by law, and, therefore, this Court has no authority to reduce it as a matter of discretion in the interest of justice (see CPL 470.20[6]; People v Howard, 50 AD3d 823, 823).
The amended sentence imposed upon the defendant's conviction of assault in the second degree, which was imposed upon the defendant's violation of probation, was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., BARROS, CONNOLLY, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court